J-S01011-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM KOREY LAWRENCE, JR.                :
                                               :
                       Appellant               :   No. 594 MDA 2018

              Appeal from the Judgment of Sentence March 9, 2018
               In the Court of Common Pleas of Lancaster County
              Criminal Division at No(s): CP-36-CR-0004658-2016


BEFORE:      PANELLA, P.J., MURRAY, J., and PELLEGRINI, J.

MEMORANDUM BY PANELLA, P.J.:                       FILED SEPTEMBER 13, 2019

        William Korey Lawrence appeals from the judgment of sentence entered

after a jury convicted him of two counts of simple assault, one count of

unlawful restraint, one count of indecent assault, one count of involuntary

deviate sexual intercourse, one count of sexual assault, and one count of

aggravated indecent assault.1 We affirm.

        Appellant was arrested on August 30, 2016, by the Manheim Township

Police Department for a series of sexual assaults of his paramour. Appellant’s

actions “lasted through the night [of August 29, 2016,] and continued from


____________________________________________


   Retired Senior Judge assigned to the Superior Court.

118 Pa. C.S.A. § 2701(a)(1), 18 Pa. C.S.A. § 2902(a)(1), 18 Pa. C.S.A. §
3126(a)(3), 18 Pa. C.S.A. § 3123(a)(2), 18 Pa. C.S.A. § 3124.1, 18 Pa.
C.S.A. § 3125(a)(1), respectively.
J-S01011-19


[the victim’s] residence in Manheim Township to the streets of Lancaster City.”

Trial Court Opinion, 5/4/18, at 1.

      Initially, Appellant questioned whether the victim engaged in sexual

contact with her heroin dealer. See Appellee’s Brief, at 5. After the victim

denied such contact, Appellant “proceeded to perform an examination … to

make his own determination whether she had sexual contact or not.” Id.

      The [Appellant] then brought the victim to the basement of the
      residence where he tied up her wrists and ankles to one another
      with a belt and a cable cord and then covered her with a sheet
      and continued to terrorize her and demand that she admit to
      having sexual contact with the heroin dealer. The [Appellant] then
      choked the victim and pinned her to the basement floor causing
      injuries to her arms, back and neck.

      After this lengthy assault, the [Appellant] has [sic] the victim drive
      her car, wearing only a bra and towel, to the drug dealers [sic]
      house in Lancaster City. At this point, a confrontation occurred
      between the [Appellant] and the drug dealer and a gunshot goes
      off from the drug dealers [sic] gun and this gave the victim an
      opportunity to get away from the situation. The victim ran up
      Queen Street in Lancaster City with the [Appellant] chasing her
      and once he caught up to her he continued to assault her by
      pulling her by her hair. A friend of the victim, Charlene Yurgaitis,
      was in the area, saw the assault, and came to the victim’s aid by
      breaking up the victim and the [Appellant] and bringing the victim
      into a pizza shop to get away from the [Appellant].

      When the victim arrived at Lancaster General Hospital in the
      emergency department, she spoke to Officer Shane Long of the
      Manheim Township Police Department and relayed this
      information regarding the assault, both physical and sexual in
      nature. The victim repeatedly told the same version of events
      that happened as she told Ms. Yurgaitis, the emergency
      department staff, and Detectives Christopher Dissinger and Brent
      Schultz that afternoon in a recorded interview.

Id., at 5-7 (citations omitted).


                                      -2-
J-S01011-19


      Appellant was represented at trial by appointed counsel.      See

Appellant’s Brief, at 8. Appellant expressed concerns with his counsel,

but after the trial court held a Graizer hearing, Appellant agreed to

continue with counsel’s representation. See id., at 9.

      However,    shortly   thereafter,    Appellant   requested   three

continuances: one seeking time to recover from an unrelated medical

procedure, another attempting to obtain private counsel, and the third

demanding a mental health evaluation. See id. The court denied all

three requests. See id.

      At the conclusion of the trial, Appellant was found guilty of seven

offenses and not guilty of two offenses. See id. At sentencing, which

occurred on March 9, 2018, Appellant received an aggregate sentence

of ten and a half to twenty-seven years’ confinement. See Appellee’s

Brief, at 4. Furthermore, Appellant was ordered to pay restitution in the

amount of $2,312 and was concurrently informed of his registration

requirements pursuant to Pennsylvania’s Sex Offender Registration and

Notification Act (SORNA). See id.; see also 42 Pa.C.S.A. §§ 9799.10-

9799.41.

      On March 19, 2018, Appellant, with new counsel, filed a timely

post-sentence motion. The trial court denied Appellant’s motion, and

Appellant filed a timely notice of appeal on April 9, 2018. In response,

the trial court directed Appellant to file a concise statement of errors


                                     -3-
J-S01011-19


complained of on appeal pursuant to Pa.R.A.P. 1925(b). On April 27,

2018 Appellant timely complied with this directive. On May 4, 2018, the

trial court issued its corresponding memorandum pursuant to Pa.R.A.P.

1925(a).

      Appellant raises five questions for our review:

      1. Was the verdict against the weight of the evidence with
         respect to all of [Appellant’s] convictions?

      2. Was the evidence insufficient to support a finding of threat by
         forcible compulsion?

      3. Did the Trial Court abuse its discretion in denying [Appellant’s]
         requested [sic] for a continuance to retain private counsel?

      4. Did the Trial Court abuse its discretion in admitting the
         complainant’s hearsay declarations under the excited
         utterance exception?

      5. Did the Trial Court err in qualifying and allowing the
         Commonwealth to introduce the expert about the general
         characteristics and credibility of sexual abuse victims?

Appellant’s Brief, at 5.

      In his first issue, Appellant challenges the jury’s guilty verdicts as being

against the weight of the evidence. See Pa.R.Crim.P. 607. “An allegation

that the verdict is against the weight of the evidence is addressed to the

discretion of the trial court.” Commonwealth v. Sullivan, 820 A.2d 795,

805-06 (Pa. Super. 2003) (citation omitted). It is the trial court’s “duty to

grant a new trial when it believes the verdict was against the weight of the

evidence and resulted in a miscarriage of justice.”      Thompson v. City of

Phila., 493 A.2d 669, 672 (Pa. 1985) (citations omitted).

                                      -4-
J-S01011-19


      However, “[t]he trial court will only award a new trial when the jury’s

verdict is so contrary to the evidence as to shock one’s sense of justice.”

Commonwealth v. Olsen, 82 A.3d 1041, 1049 (Pa. Super. 2013) (citation

omitted). “[T]he trial court is under no obligation to view the evidence in the

light most favorable to the verdict winner.” Commonwealth v. Rivera, 983

A.2d 1211, 1255 (Pa. 2009) (citation omitted). In addition, “[a] motion for

new trial on the grounds that the verdict is contrary to the weight of the

evidence concedes that there is sufficient evidence to sustain the verdict.”

Commonwealth v. Rayner, 153 A.3d 1049, 1054 n.4 (Pa. Super. 2016)

(citation omitted).

      Our standard of review dictates that “we will reverse a trial court’s

refusal to award a new trial only when we find that the trial court abused its

discretion in not concluding that the verdict was so contrary to the evidence

as to shock one’s sense of justice.” Olsen, 82 A.3d at 1049.

      Thus, the function of an appellate court on appeal is to review the
      trial court's exercise of discretion based upon a review of the
      record, rather than to consider de novo the underlying question of
      the weight of the evidence. An appellate court may not overturn
      the trial court's decision unless the trial court palpably abused its
      discretion in ruling on the weight claim.

Commonwealth v. Cash, 137 A.3d 1262, 1270 (Pa. 2016) (internal citations

omitted) (internal quotation marks omitted). “We do not reach the underlying

question of whether the verdict was, in fact, against the weight of the

evidence. . . . Instead, this Court determines whether the trial court abused

its discretion in reaching whatever decision it made on the motion.”

                                      -5-
J-S01011-19


Commonwealth v. Ferguson, 107 A.3d 206, 213 (Pa. Super. 2015) (citation

omitted). “In effect, the trial court’s denial of a motion for a new trial based

on a weight of the evidence claim is the least assailable of its rulings.” Olsen,

82 A.3d at 1049. (internal quotation marks and citation omitted).

      Appellant   asserts   that   “the   victim’s   recanted   allegations   made

contemporaneous to the alleged assault are unsupported by the physical

evidence recovered from the house.” Appellant’s Brief, at 14. To bolster this

assertion, Appellant contends that “no blood evidence was recovered from the

basement where [the] brutal beating allegedly took place.” Id. In addition,

Appellant avers that “[t]his lack of physical evidence is consistent with the

victim’s trial testimony that she and [Appellant] spoke in the basement prior

to having consensual sexual intercourse, and she sustained the beating

elsewhere at the hands of her two drug dealers.”         Id.    Further, Appellant

argues that any incriminating statements made to the police by the victim

“were made while under the influence of drugs, or withdrawal, in a sleep-

deprived state.” Id.

      Appellant further highlights the lack of forensic evidence supporting the

Commonwealth’s theory of the case. He asserts the absence of blood or other

evidence of a violent beating in the basement renders the Commonwealth’s

narrative implausible. Appellant believes that under all these circumstances,

the verdicts are “shocking to one’s sense of justice.” Id., at 15.

      Our Supreme Court has indicated that


                                      -6-
J-S01011-19


      a conviction which rests solely on the prior inconsistent
      statements of witnesses who testify at trial, where such
      statements were properly admitted, but recanted at trial, does not
      offend due process provided the makers of such statements have
      been made available for cross examination, and, based on the
      content of the statements as a whole, a finder-of-fact could
      reasonably find that every element of the offense or offenses
      charged has been proven beyond a reasonable doubt.

Commonwealth v. Brown, 52 A.3d 1139, 1184 (Pa. 2012). In other words,

there is no per se rule against using a recanting witness’s prior inconsistent

statements to establish the elements of a charged offense. See id.

      Here, the record reveals multiple witnesses testified that, among other

things, the victim disclosed that she had been assaulted by Appellant. See,

e.g., N.T., 12/5/17, at 208-209 (Charlene Yurgaitis testifying that victim told

Yurgaitis that Appellant had tied her up and raped her); see also N.T.,

12/5/17, at 268-69 (Amy Dorer, R.N., testifying that victim disclosed she had

been tied up with electrical cord and raped), 283 (sexual assault forensic

examiner testifying that victim disclosed that she had been violently beaten

and digitally penetrated against her will); N.T., 12/6/17, at 409 (police officer

testifying that victim disclosed she had been raped). The testimony of the

four individuals elicited at trial and the prior recorded statements made by the

victim to detectives are all materially consistent with one another.

Furthermore, the Commonwealth introduced evidence to demonstrate that

Appellant and people affiliated with Appellant had made attempts to persuade

the victim to recant her initial statements. See N.T., 12/7/17, at 469-76,

481-89.

                                      -7-
J-S01011-19


      Here, the trial court thoroughly reviewed the victim’s testimony and

prior inconsistent statements. See Trial Court Opinion, 3/28/18 at 4-10. After

completing its review, the court concluded that the victim’s prior statements

were “not so patently unreliable as to render a jury verdict based upon them

one of pure conjecture.” Id., at 11.

      Regarding the lack of blood or other physical evidence of violence in the

basement, the court noted that the victim’s injuries consisted primarily of

extreme bruising. See id., at 16. Therefore, the court concluded the lack of

blood or other forensic evidence in the basement did not necessarily impeach

the narrative established by the victim’s prior statements. As a result, the

court concluded the verdict did not shock its conscience. We can find no abuse

of discretion in this conclusion.   As such, Appellant is due no relief for his

weight of the evidence contention.

      In his second issue, Appellant “challenges his judgement of sentence for

indecent   assault,   aggravated     indecent   assault,   and   IDSI   as   the

Commonwealth failed to establish forcible compulsion.” Appellant’s Brief, at

15.   Stated differently, Appellant challenges whether the evidence was

sufficient to sustain a finding that he forcibly coerced the victim during the

sexual assaults.

      “In reviewing a sufficiency of the evidence claim, we must determine

whether the evidence admitted at trial, as well as all reasonable inferences

drawn therefrom, when viewed in the light most favorable to the verdict


                                       -8-
J-S01011-19


winner, are sufficient to support all elements of the offense [beyond a

reasonable doubt].”    Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa.

Super. 2011) (citation omitted).      “Additionally, we may not reweigh the

evidence or substitute our judgement for that of the fact finder.” Id. (citation

omitted). “The evidence may be entirely circumstantial as long as it links the

accused to the crime beyond a reasonable doubt.”         Id. (citation omitted).

“Any doubts regarding a defendant's guilt may be resolved by the fact-finder

unless the evidence is so weak and inconclusive that as a matter of law no

probability of fact may be drawn from the combined circumstances.”

Commonwealth v. Smith, 863 A.2d 1172, 1176 (Pa. Super. 2004) (citation

omitted).

      Appellant claims that there was not enough evidence presented at trial

to demonstrate that Appellant engaged in forcible compulsion, which

constituted an element of his indecent assault, aggravated indecent assault,

and IDSI convictions. Forcible compulsion is defined as “[c]ompulsion by use

of physical, intellectual, moral, emotional or psychosocial force, either express

or implied.” 18 Pa.C.S.A. § 3103. We have interpreted the statutory definition

of forcible compulsion to include “not only physical force or violence, but also

moral, psychological or intellectual force used to compel a person to engage

in sexual intercourse against that person’s will.”         Commonwealth v.

Eckrote, 12 A.3d 383, 387 (Pa. Super. 2010) (citation omitted). However,

“[e]ffective consent to sexual intercourse will negate a finding of forcible


                                      -9-
J-S01011-19


compulsion.” Commonwealth v. Rhodes, 510 A.2d 1217, 1225 (Pa. 1986)

(citations omitted).

      Appellant avers that the evidence at trial, even when viewed in the light

most favorable to the Commonwealth, “failed to establish [that Appellant] and

[the victim] engaged in intercourse, or other indecent contact, by forcible

compulsion or by threat of forcible compulsion.”     Appellant’s Brief, at 19.

Appellant bolsters this proposition by citing to the record where the victim

identified that all of the sexual acts between Appellant and the victim were

consensual. See N.T., 12/7/17, at 545-48. Furthermore, Appellant points to

the alleged lack of incriminating physical evidence recovered from the victim’s

home. See Appellant’s Brief, at 19. As such, Appellant concludes that “the

evidence at trial cannot support the inferences that [Appellant] exerted

physical or other force over [the victim], as the physical evidence belies [the

victim’s] previous allegations that [Appellant beat her within her home prior

to raping her.” Id.

      As gleaned from the testimony, both a registered nurse and a sexual

assault forensic examiner (“SAFE”) nurse reported on the victim’s condition

and the statements that the victim made at the hospital to them. See N.T..

12/5/17, at 268-93. The victim “had abrasions and bruises all to her face,

her chin. She had a large bruised area underneath her chin. She had what

appeared to be ligature marks around her wrists and around her ankles and

just multiple abrasions on all four extremities and her back.” Id., at 268.


                                    - 10 -
J-S01011-19


      In addition to having indicated that she was “hit in the face, kicked, and

that someone stood on her neck,” the victim relayed to the registered nurse

“that the person who assaulted her had taken an electrical cord and tied her

hands” and had also “tied her ankles to each other and then tied her hands to

her feet.” Id., at 269. The victim said that she “had sex with … the person

who was [assaulting her] in order to get that person to stop.” Id.

      The SAFE nurse corroborated what the registered nurse had testified to,

both in terms of what the victim disclosed to both of these two medical

professionals, but also the victim’s physical appearance.     The SAFE nurse

stated that the victim “had bruises everywhere.” Id., at 282. The SAFE nurse

also stated that the victim specified that “she had been held hostage and that

she had been tied up [downstairs].” Id., at 283.

      Although disavowed by her own testimony at trial, the victim went into

great detail with detectives, wherein she stated, among other things, that

Appellant “started tying [her] up with … cords, that he tied [her] ankles up

and that he tied [her] feet up.” N.T., 12/7/17, at 596. The victim’s recanted

statement also indicated that the Appellant put a sheet around her neck,

choked her, and struck her in the head with his fist. See id., at 595-96. The

victim’s declaration to those detectives was consistent with the testimony and

observations of the registered nurse and SAFE nurse.

      In addition, there was an ample amount of consistency between the

testimonies and observations of the responding officers, Yurgaitis, and the


                                    - 11 -
J-S01011-19


victim’s statement to detectives. See, e.g., N.T., 12/6/17, at 405-06. The

Commonwealth also presented abundant physical evidence of the various

bruises and lacerations that the victim sustained. Moreover the Appellant,

while denying he raped the victim, corroborated a large amount of the witness

testimony when he admitted to having: 1) taken the victim to the victim’s

basement; 2) tied her arms and legs together; 3) placed a sheet over her

head; 4) pinned her down; 5) conducted his own sexual examination of the

victim; 6) and engaged in (allegedly consensual) sex with the victim while she

was tied up. See Commonwealth’s Ex. 7.

      When viewing all of the evidence that was presented at trial in the light

most favorable to the Commonwealth, the record is sufficient to sustain a

finding that Appellant “used either physical force, a threat of physical force,

or psychological coercion,” Eckrote, 12 A.3d at 387, on the victim. Further,

the evidence was sufficient to support a finding that the victim did not consent.

As such, no relief is due on this issue.

      In his third issue, Appellant complains that the trial court abused its

discretion by denying his request for a continuance to obtain private counsel.

Appellant believes this abuse of discretion occurred when “[t]he trial court

gave [Appellant] the ultimatum of proceeding with current counsel,

proceeding pro se, or proceeding in absentia.” See Appellant’s Brief, at 20.

      Appellant contends that he voiced his dissatisfaction with his court-

appointed counsel and made it clear to the trial court that he wanted a


                                     - 12 -
J-S01011-19


continuance in order for him to obtain private counsel.           See id., at 21.

Appellant also asserts that the trial court did not conduct an inquiry into why

he wanted to obtain private counsel and that there was a clear breakdown in

communication between Appellant and his appointed counsel. See id., at 22.

Appellant had only obtained one prior continuance. See id., at 22-23.

      “It is well settled that the decision to grant or deny a request for a

continuance is within the sound discretion of the trial court.” Commonwealth

v. Prysock, 972 A.2d 539, 541 (Pa. Super. 2009) (citation omitted). “A trial

court’s decision to deny a request for a continuance will be reversed only upon

a showing of an abuse of discretion.” Id. (citation omitted).

      We have generally found that a trial court did not abuse its
      discretion in denying a request for a continuance to retain new
      counsel where the trial court conducted an “extensive inquiry” into
      the underlying causes of defendant's dissatisfaction with current
      counsel and based upon that inquiry determined that the
      differences did not constitute “irreconcilable differences.”

      We have also looked to the number of prior continuances in the
      matter, the timing of the motion, whether private counsel had
      actually been retained, and the readiness of private counsel to
      proceed in a reasonable amount of time.

Id., at 543 (citations omitted).

      Here, Appellant requested a continuance so that he could obtain new

counsel.   “An   accused    has    the   constitutional   right     to   counsel.”

Commonwealth v. Brown, 145 A.3d 196, 204 n.16 (Pa. Super. 2016). “The

right to choose his or her own counsel, however, must be weighed against,

and may reasonably be restricted by, the state’s interest in the swift and


                                    - 13 -
J-S01011-19


efficient administration of criminal justice.” Id. (citation omitted). “The right

to counsel does not give a defendant the right to delay the trial indefinitely

because he is dissatisfied with competent counsel appointed by the court,

ready and willing to represent him.” Commonwealth v. Neal, 563 A.2d 1236

(Pa. Super. 1989) (citation and internal quotation marks omitted) (brackets

omitted).

      It is uncontroverted that the Appellant initially expressed concerns with

his appointed counsel in a correspondence addressed to the trial court, which

was dated November 23, 2017. See Trial Court Opinion, 5/4/18, at 14. Six

days later, with the trial being scheduled only a week away, the court held a

hearing pursuant to Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998),

whereupon Appellant ultimately concluded that he wanted his appointed

counsel to continue representing him.

      Concurrent with his hearing, Appellant sought a continuance “for

scheduled medical procedures,” that were apparently set to take place on the

week of trial. Trial Court Opinion, 5/4/18, at 15. The trial court denied this

request, and Appellant acknowledged that the medical procedures would need

to be rescheduled. See id.

      On December 4, 2017, at the start of jury selection in this trial, Appellant

orally asked for a new continuance. See id. In denying this motion, the trial

court informed Appellant that he could proceed with his appointed counsel or

proceed pro se. See id., at 16.


                                     - 14 -
J-S01011-19


         Under these circumstances, we cannot conclude the trial court abused

its discretion. Appellant was given a full hearing, which ultimately concluded

with Appellant agreeing to proceed with appointed counsel.            Appellant’s

request for a continuance on the eve of trial would have delayed the resolution

of this case for indeterminate period of time. The court adequately balanced

these concerns and found that Appellant’s right to change counsel at the last

second    was   outweighed   by   the   interests   of   prompt   justice.   See

Commonwealth v. McAleer, 748 A.2d 670, 674 (“While defendants are

entitled to choose their own counsel, they should not be permitted to

unreasonably clog the machinery of justice or hamper and delay the state’s

efforts to effectively administer justice.”) (internal quotation marks omitted).

Accordingly, this issue is without merit.

      Next, Appellant maintains that Yurgaitis’s testimony about what the

victim told her happened was inadmissible hearsay. See Appellant’s Brief, at

23. The trial court held that Yurgaitis’s statements fell under the auspice of

the excited utterance exception to the hearsay rule.

      “The admission of evidence is committed to the sound discretion of the

trial court and an appellate court may reverse only upon a showing that the

trial court clearly abused its discretion.” Commonwealth v. McFadden, 156

A.3d 299, 309 (Pa. Super. 2017) (citation omitted).          While generally all

relevant is admissible, see Pa.R.E. 402, evidence predicated on hearsay is

not. Hearsay is an out-of-court statement “a party offers in evidence to prove


                                     - 15 -
J-S01011-19


the truth of the matter asserted in the statement.” Pa.R.E. 801(c). Hearsay

is not admissible unless there is a statutory or rules-based exception to the

hearsay rule. See Pa.R.E. 802.

      An “excited utterance,” which is an exception to the hearsay rule, is

defined as “[a] statement relating to a startling event or condition, made while

the declarant was under the stress of excitement that it caused.”         Pa.R.E.

803(2). The excited utterance:

      (1) need not describe or explain the startling event or condition;
      it need only relate to it, and (2) need not be made
      contemporaneously with, or immediately after, the startling
      event. It is sufficient if the stress of excitement created by the
      startling event or condition persists as a substantial factor in
      provoking the utterance.

Id., cmt.

      “There is no set time interval following a startling event or condition

after which an utterance relating to it will be ineligible for exception to the

hearsay rule as an excited utterance.”        Id.   As such, “each case must be

judged on its own facts. . . . The crucial question, regardless of the time lapse,

is whether, at the time the statement is made, the nervous excitement

continues to dominate while the reflective processes remain in abeyance.”

Commonwealth v. Gore, 396 A.2d 1303, 1305 (Pa. Super. 1978) (citations

omitted). Guiding our decision on whether a statement is an excited utterance

is consideration of “whether the statement was in narrative form, the elapsed

time between the startling event and the declaration, whether the declarant

had an opportunity to speak with others and whether, in fact, she did so.”

                                     - 16 -
J-S01011-19


Commonwealth v. Carmody, 799 A.2d 143, 147 (Pa. Super. 2002) (citation

omitted).

      It is undisputed that Yurgaitis testified she encountered the victim while

Appellant was chasing the victim down the street. The victim “had blood on

her face, on her thighs[,] her arms,” and had clear ligature marks on her wrist.

N.T., 12/5/17, at 208. The victim was “emotionally upset.” Id.

      The victim told Yurgaitis that Appellant had tried to kill her. See id.

Further, she stated that Appellant tied her up in her basement, and raped and

beat her. See id., at 209. After calling 911, Yurgaitis left the victim at a pizza

shop and walked to her friend’s nearby home. See id., at 212.

      Approximately fifteen minutes later, the victim appeared at Yurgaitis’s

friend’s house unexpectedly. See id., at 213.        The victim was calm and

borrowed clean clothes to wear. See id., at 214.

      Appellant argues Yurgaitis’s testimony that the victim stated Appellant

was going to kill her and that Appellant had raped her were not uttered while

the victim was excited. He claims these statements occurred while Yurgaitis

and the victim were at Yurgaitis’s friend’s house.     He highlights Yurgaitis’s

testimony that the victim was calm at the friend’s house.

      However, as shown above, Yurgaitis testified that the victim made the

at-issue statements shortly after Yurgaitis intervened and before reaching

Yurgaitis’s friend’s house. Yurgaitis testified that at the time the victim made




                                     - 17 -
J-S01011-19


these statements, the victim was emotional and upset.        Since Appellant’s

argument is contrary to the evidence of record, he is due no relief.

      In Appellant’s final issue, he suggests that the trial court “abused its

discretion in allowing Lisa Cameron to testify about the general behaviors of

[sexual] abuse victims despite no physical evidence that [the victim] was

sexually abused.” Appellant’s Brief, at 27 (capitalization altered). At trial,

Cameron was qualified as an expert in the field of victim behavior for victims

of sexual violence and abuse. Cameron holds a master’s degree in counseling,

is a licensed professional counselor and certified trauma practitioner, and is

specialized in the field in which she testified. See N.T., 12/6/17, at 363-64.

      Appellant contends that Cameron’s opinions were “inapplicable to the

instant case and were baseless.” Appellant’s Brief, at 27. He proceeds to

assert that “Cameron has no empirical basis to support her conclusion that

any of the thousands of alleged sexual assault victims that she’s counseled

over the years are the victims of sexual assault.” Id., at 29.

      Moreover, Appellant avers that Ms. Cameron “testified to her opinion

regarding a wide-range of potential behaviors a victim of sexual abuse may

exhibit, although many of these behaviors conflicted with one another.” Id.

Appellant further argues that since the victim was under the influence of

heroin throughout the underlying incident, Cameron’s testimony was not

relevant to whether she acted as a victim of sexual abuse. See id. As such,

Appellant argues Cameron should not have been qualified as an expert.


                                    - 18 -
J-S01011-19


      Our standard of review for a challenge to a court’s decision to admit

expert testimony is as follows:

      The admission of expert testimony is a matter of discretion [for]
      the trial court and will not be remanded, overruled or disturbed
      unless there was a clear abuse of discretion. Expert testimony is
      permitted as an aid to the jury when the subject matter is
      distinctly related to a science, skill, or occupation beyond the
      knowledge or experience of the average layman. Conversely,
      expert testimony is not admissible where the issues involves a
      matter of common knowledge.

Commonwealth v. Carter, 111 A.3d 1221, 1222 (Pa. Super. 2015) (citations

and internal quotation marks omitted). While expert witnesses are precluded

from testifying about the credibility of a sexual abuse victim, experts in this

field may testify as to “specific types of victim responses and behaviors.” 42

Pa.C.S.A. § 5920(b)(2). A witness may be qualified as an expert if he or she

“will assist the trier of fact in understanding the dynamics of sexual violence,

victim responses to sexual violence and the impact of sexual violence on

victims during and after being assaulted.” Id. at § 5920(b)(1).

      In overruling Appellant’s objection, the trial court ruled that Cameron’s

“testimony involved an area that would be beyond the normal understanding

of the general public, especially because the legislature has specifically

permitted this type of testimony.”      Trial Court Opinion, 5/4/18, at 23.

Cameron’s testimony was consistent with her expert report, and she had

“recently been qualified as an expert in three criminal cases.” Id., at 23-25.

Moreover, Ms. Cameron has counseled thousands of victims of sexual abuse.

See N.T., 12/6/17, at 366.

                                     - 19 -
J-S01011-19


      Under these circumstances, we cannot conclude the court abused its

discretion in admitting Cameron’s testimony. First, Cameron testified that she

was not familiar with the facts of this case and did not opine on anything that

could be construed as affecting credibility determinations. See id., at 369.

Rather, Cameron was “prepared and qualified to talk about general responses

as it relates to sexual violence and the trauma that victim/survivors

experience.” Id., at 373. Cameron conceded that it was the jury’s prerogative

to interpret her testimony as best it saw fit. See id.

      Second, given her professional experiences and education, Cameron

undoubtedly “has specialized knowledge beyond that possessed by the

average layperson.”    42 Pa.C.S.A. § 5920(b)(1).        Appellant asserts that

“Cameron had no empirical basis to support her conclusion that any of the

thousands of alleged sexual assault victims that she’s counseled over the

years are the victims of sexual assault.” Appellant’s Brief, at 29. However,

under § 5920, an expert witness needs only to have specialized knowledge

that is derived from her training or education in sexual violence issues. See

42 Pa.C.S.A. § 5920(b)(1).

      Clearly, Ms. Cameron meets this requirement given her background and

experiences, and she testified to the same. Her exposition on, among other

topics, victim reactions to trauma, abuser reactions to trauma, coping

mechanisms, and the reporting of abuse was not only relevant, but it also

served to assist the trier of fact in understanding the dynamics of sexual


                                    - 20 -
J-S01011-19


violence. See id., at 5920(a)(1). Appellant’s arguments address the weight

to be given to Cameron’s testimony, not the admissibility of her testimony.

Consequently, we discern no abuse of discretion in the trial court admitting

Ms. Cameron as an expert witness nor in admitting her opinion testimony.

Therefore, Appellant is due no relief as to this issue.

      In summation, as we find none of Appellant’s issues meritorious, no

relief is due, and we therefore affirm the trial court’s order.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/13/2019




                                      - 21 -